DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soryal et al., (U.S. Patent Appl. Pub. # 2021/0240362) in view of Foreign Document ID JP-2004512630 A attached).
Regarding claim 1, Soryal disclose an article of manufacture, comprising a non-transitory machine-readable medium including instructions, the instructions, when loaded and executed by a processor, configure the processor to, from an operating system: determine that a software defined storage (SDS) application installed in the operating system is configured to access a first disk, the first disk including an SDS partition (Para 0021, Fig. 1, a system for providing software defined storage, a central processing unit and an embedded storage monitoring and isolation tool, monitors proper allocation of the incoming data, the storage monitoring and isolation tool may also monitor swelling); determine that the first disk is to be monitored for performance, access a monitoring partition on the first disk (Para 0021, lines 14-17). He does not explicitly disclose the monitoring partition inaccessible to the SDS application, write test data to the monitoring partition, and validate the test data written to the monitoring partition. Soryal disclose (Para 0024) that the MIT is capable of locking down a memory partition, therefore, it provides for monitoring partition to be inaccessible to an SDS application. The Foreign Document attached teaches (Abstract) a built-in self-test (BIST) for a multiport compact Sram having a BIST controller for testing memory (Para 0016) simultaneously writing a data set and writing a second test data set to a second partition, reading first output data from the first partition and second output from the second partition, reading the data and comparing the first output and the second output to the first test data set and the second data set , respectively and declares a failure if the second output differs from the second test data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include into the invention of Soryal the teaching of writing test data and validation of test data as taught by the applied document. This is because Soryal already teaches  (Para 0028) that the method instructs MITs to conduct periodic volume and location checks, thus providing motivation for the stated inclusion. 
Regarding claim 2, Soryal discloses, including instructions configured to cause the processor to create the monitoring partition on the first disk (Para 0021).
Regarding claim 3, Soryal discloses, including instructions configured to cause the processor to: allow SDS data to be written from the SDS application through an SDS file system to the SDS partition (Soryal teaches (Para 0021, partitioning, Foreign document teaches test data writing and validation); and block access by the SDS application to the monitoring partition (Soryal disclose (Para 0024) that the MIT is capable of locking down a memory partition).
Regarding claim 4, Foreign Document discloses, including instructions configured to cause the processor to: allow test data to be written to the monitoring partition out-of-band with respect to an operating system file system (Para 0016); and Soryal disclose otherwise block the operating system file system from the monitoring partition (Para 0024).
Regarding claim 5, Foreign Document discloses, wherein: the instructions for writing test data to the monitoring partition are included in a partition monitor (Para 0016); and Soryal disclose the article further includes instructions configured to cause the processor to block the partition monitor from accessing the SDS partition (Para 0024).
Regarding claim 6, Foreign Document discloses, wherein the validation of the test data is a benchmark of write operations to the first disk configured to characterize health of the first disk (Para 0016).
Regarding claim 10, Soryal discloses block access by the SDS application to the dedicated performance partition (Para 0024). Foreign document discloses, wherein the operating system further includes instructions configured to cause the processor to: allow SDS data to be written from the SDS application through an SDS file system to the SDS partition (Para 0016). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include into the invention of Soryal the teaching of writing test data and validation of test data as taught by the applied document. This is because Soryal already teaches  (Para 0028) that the method instructs MITs to conduct periodic volume and location checks, thus providing motivation for the stated inclusion. 
Regarding claim 11, Foreign document discloses, wherein the operating system further includes instructions configured to cause the processor to: allow test data to be written to the dedicated performance partition out-of-band with respect to the operating system file system (Para 0016); and Soryal disclose, otherwise block the operating system file system from the dedicated performance partition (Para 0024).
Regarding claim 12, Soryal discloses, wherein the operating system further includes instructions configured to cause the processor to block the monitor from accessing the SDS partition (Para 0024).
Regarding claim 13, Soryal discloses a method, comprising: from an operating system: determining that a software defined storage (SDS) application installed in the operating system is configured to access a first disk, the first disk including an SDS partition (Para 0021, Fig. 1, a system for providing software defined storage, a central processing unit and an embedded storage monitoring and isolation tool, monitors proper allocation of the incoming data, the storage monitoring and isolation tool may also monitor swelling); determining that the first disk is to be monitored for performance (Para 0021, lines 14-17); blocking a monitor application from accessing a monitoring partition on the first disk; and allowing the monitor application to access the monitoring partition (Para 0021, 0024); from the monitor application: accessing a monitoring partition on the first disk (Para 0021). He does not explicitly disclose the monitoring partition inaccessible to the SDS application, write test data to the monitoring partition, and validate the test data written to the monitoring partition. Soryal disclose (Para 0024) that the MIT is capable of locking down a memory partition, therefore, it provides for monitoring partition to be inaccessible to an SDS application. The Foreign Document attached teaches (Abstract) a built-in self-test (BIST) for a multiport compact Sram having a BIST controller for testing memory (Para 0016) simultaneously writing a data set and writing a second test data set to a second partition, reading first output data from the first partition and second output from the second partition, reading the data and comparing the first output and the second output to the first test data set and the second data set , respectively and declares a failure if the second output differs from the second test data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include into the invention of Soryal the teaching of writing test data and validation of test data as taught by the applied document. This is because Soryal already teaches  (Para 0028) that the method instructs MITs to conduct periodic volume and location checks, thus providing motivation for the stated inclusion. 
Regarding claim 14, Soryal discloses, further comprising, from the operating system, creating the monitoring partition on the first disk (Para 0021).
Regarding claim 15, Foreign document discloses, further comprising, from the operating system: allowing SDS data to be written from the SDS application through an SDS file system to the SDS partition (Para 0016); and Soryal discloses, blocking access by the SDS application to the monitoring partition (Para 0024).
Regarding claim 16, Foreign document discloses, further comprising, from the operating system: allowing test data to be written to the monitoring partition out-of-band with respect to an operating system file system (Para 0016); and Soryal discloses, otherwise blocking the operating system file system from the monitoring partition (Para 0024).
Regarding claim 17, Soryal discloses, further comprising, from the operating system, blocking the monitoring application from accessing the SDS partition (Para 0024). 
Regarding claim 18, Foreign document discloses, wherein the validation of the test data is a benchmark of write operations to the first disk configured to characterize a health of the first disk (Para 0016).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soryal et al., (U.S. Patent Appl. Pub. # 2021/0240362).
 Regarding claim 7, Soryal disclose a system, comprising: a software defined storage (SDS) application, a hard drive, including: an SDS partition accessible to the SDS application, and a dedicated performance partition, an electronic device, including: one or more processors, one or more memories, and an operating system including an operating system file system and including instructions in the one or more memories to be loaded by the one or more processors (Para 0021, Fig. 1, a system for providing software defined storage, a central processing unit and an embedded storage monitoring and isolation tool, monitors proper allocation of the incoming data, the storage monitoring and isolation tool may also monitor swelling); a monitor including instructions in the memory to be loaded by the processor, the instructions, when loaded by the one or more processors, configure the monitor to perform a benchmark monitoring process on the hard drive by accessing the dedicated performance partition, wherein: the monitor is configured to operate in the operating system and to access the dedicated performance partition through the operating system file system (Para 0021, lines 14-17); and the SDS application is configured to access the SDS partition out of band with respect to the operating system and the operating file system (Para 0021, monitoring and isolation tool provided with the capability of physically or logically locking down a memory partition).
Regarding claim 8, Soryal discloses, wherein the dedicated performance partition is inaccessible to the SDS application (Para 0021, monitoring and isolation tool provided with the capability of physically or logically locking down a memory partition).
Regarding claim 9, Soryal discloses, wherein the operating system further includes instructions configured to cause the processor to create the dedicated performance partition on the first disk (Para 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114